DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL Volcano Plume, published 2016, and further in view of NPL Water Drone, published 2014 by University of Nebraska, hereon NPL Volcano and NPL Water Drone respectively. 


1, 8.    NPL Volcano teaches an unmanned aerial vehicle detector, comprising: an unmanned aerial vehicle (page 4 image a,b);

a pump/detector combination on the unmanned aerial vehicle (page 4, methods to page 5 para 1), discloses the sensors and gas pump powered to collect gas sample);  NPL Volcano does not disclose a tube including a rigid section and a flexible section; However NPL Water Drone discloses a drone that has pump and a tube attached to the pump to collect the water sample (page 3-4, the second image on 4 shows the multiple water sample collecting champers and a rigid part of the tube and the first image shows the flex tube); therefore it would have bene obvious to ordinary skilled artisan prior to the applicant’s earliest priority date of this invention to modify NPL volcano with NPL Water drone to attach a tube that can properly serve the purpose of collecting a desired sample;   NPL Volcano discloses a multiGas sample collecting device with a pump (page 5, para 1-3); connected at a proximal end to the pump/detector combination (page 4, image a), wherein the pump/detector combination is configured to draw gas samples from a distal end of the tube to the detector and to detect a level of a gas drawn from within a prescribed distance above ground level (page 5, Results discloses the prescribed distance and the map shows the flight map of the UAV to collect the sample, FIG 3-4)

2, 9. The unmanned aerial vehicle detector of claim 1, further comprising: a geolocation unit configured to determine the geolocation of the unmanned aerial vehicle; and a controller configured to determine the location from which a gas sample is obtained (page 5, Results discloses the geolocation distance and the map shows the flight map of the UAV to collect the sample, FIG 3-4).

3, 10 The unmanned aerial vehicle detector of claim 2, further comprising: an imager configured to image terrain proximate the unmanned aerial vehicle (page 5, para 3 discloses the IR thermal imaging to capture image of the terrain).

4.11 The unmanned aerial vehicle detector of claim 3, wherein the imager is a visible light detector (page 5, para 3 last 6 lines discloses the visible image recording using fish-eye camera that is attached to the thermal camera).

5, 12. The unmanned aerial vehicle detector of claim 3, wherein the imager is an infrared detector (page 5, discloses the infrared detector thermal camera).


6, 13.    The unmanned aerial vehicle detector of claim 2, wherein the controller is configured to direct the unmanned aerial vehicle detector along a course that surveys a tract satisfying a maximal sample-separation course requirement (page 8, shows a chart of satisfying flight tarrain along with the image of the terrain that UAV flew over, which is considered to be the course requirements).


7, 14.    The unmanned aerial vehicle detector of claim 6, wherein the controller is configured to redirect the unmanned aerial vehicle along a localization course, whereby the source of gas emission may be more precisely located, when the detector detects a gas of interest at a level that exceeds a threshold (page 8, MultiGas measurement with the UAV para 3, to para 5, discloses the directed areas of flight for collecting gas samples, drones are known and equipped with GPS, thus directing or pre-programing a fight path to collect samples are within the knowledge of ordinary skilled artisan).


15.    NPL Volcano teaches an unmanned aerial vehicle gas detecting system, comprising: an unmanned aerial vehicle, including (page 4 image a,b):
a pump/detector combination on the unmanned aerial vehicle (page 5, para 1-3);
NPL Volcano does not disclose a tube including a rigid section and a flexible section connected at a proximal end; However NPL Water Drone discloses a drone that has pump and a tube attached to the pump to collect the water sample (page 3-4, the second image on 4 shows the multiple water sample collecting champers and a rigid part of the tube and the first image shows the flex tube); therefore it would have bene obvious to ordinary skilled artisan prior to the applicant’s earliest priority date of this invention to modify NPL volcano with NPL Water drone to attach a tube that can properly serve the purpose of collecting a desired sample;
NPL Volcano discloses a multiGas sample collecting device with a pump (page 5, para 1-3); to the pump/detector combination, wherein the pump/detector combination is configured to draw gas samples from a distal end of the tube to the detector and to detect a level of a gas drawn from within a prescribed distance above ground level(page 5, Results discloses the geolocation distance and the map shows the flight map of the UAV to collect the sample, FIG 3-4);
a wireless communication system; and
an external controller configured to receive gas detection data transmitted from the unmanned aerial vehicle and to store the gas detection data (page 13, discussion and conclusion section discloses the remote detection of the gas via MultiGas device from the UAV, therefore it is considered an wireless transmission).

16.    The unmanned aerial vehicle gas detection system of claim 15, wherein the external controller is configured to track gas detector data for a plurality of detection sessions (page 9, FIG 7, shows the gas sample detection during the flight).

17.    The unmanned aerial vehicle gas detection system of claim 15, wherein the external controller is configured to receive imaging data from the unmanned aerial vehicle (page 8, FIG 6, shows the flight image).

18.    The unmanned aerial vehicle gas detection system of claim 17, wherein the external controller is configured to correlate imaging with gas detection data from the unmanned aerial vehicle (page 9, FIG 7, shows the gas sample detection during the flight, page 12 shoes the thermal image to correlate).


19.    The unmanned aerial vehicle gas detection system of claim 18, wherein the external controller is configured to correlate near infrared imaging data from the unmanned aerial vehicle with gas detection data from the unmanned aerial vehicle (page 12 shoes the thermal image.)

20.    The unmanned aerial vehicle gas detection system of claim 15, further comprising:
an unmanned aerial vehicle gas detection server (page 5, para 1-3), MultiGas detector onboard is a computing device which can be considered as a server.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315.  The examiner can normally be reached on M-F 9:00-8:30 PM PST with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MASUD . AHMED
Primary Examiner
Art Unit 3619



/MASUD AHMED/Primary Examiner, Art Unit 3619